Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 14 July 2022.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12,14-16,18-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Hussain (US Pat No. 2015/0317176)
As per claim [11, 19] a method, comprising: 
receiving a first message from a host at a bridging device (see FIG 2: 102), the first message using a first protocol (see [0028])
 generating a second message based at least in part on the first message, the second message using a second protocol (see [0047]: “convert”); 
mapping the host to a virtual function (VF) exposed by a storage device (see [0020]); and 
sending the second message from the bridging device to the VF exposed by the storage device, wherein the storage device contemporaneously receives a third message originating from a second host (see e.g., FIG 5: 502 and [0043]).
[Each NVMe controller is taken to operate independent of the other controllers.]  
As per claim 12, the method according to claim 11, 
wherein: the storage device includes: a Non-Volatile Memory Express (NVMe) Solid State Drive (SSD) (see Hussain [0006]); and an NVMe controller associated with the VF (see Hussain [0029]); 
the second protocol includes an NVMe protocol (see Hussain [0028]: “NVMe”); and the first protocol includes an NVMe Over Fabrics (NVMeoF) protocol (see Hussain [0028]: “iSCSI”).   
As per claim 14, the method according to claim 12, 
wherein receiving the first message from the host at the bridging device includes: receiving a write request at the bridging device from the host, the write request using the first protocol; receiving data for the write request at the bridging device from the host; and buffering the data for the write request in a write buffer (see e.g., Hussain [0024])
As per claim [15,20], the method according to claim 12, further comprising: 
receiving a fourth message at the bridging device from the VF exposed by the storage device, the fourth message using the second protocol, the fourth message based at least in part on the first message (see [0031]); 
generating a fifth message based at least in part on the fourth message, the fifth message using the first protocol; mapping the VF exposed by a storage device to the host; and sending the fifth message from the bridging device to host (see [0032]: “read/write operations”)
[The response to the host is understood to utilize the protocol of the host.]
As per claim 16, the method according to claim 15, 
wherein receiving the fourth message at the bridging device from the VF exposed by the storage device includes: receiving a read response at the bridging device from the VF exposed by the storage device host, the read response using the second protocol; receiving data for the read response at the bridging device from the VF exposed by the storage device; and buffering the data for the read response in a read buffer (see FIG 2: 218 and [0032]).
[Paragraph [0020] which specifies the NVMe controller, element 102 in Figure 2, provides both physical functions and virtual functions.]
As per claim 18, the method according to claim 11, 
wherein receiving the first message from the host at the bridging device includes assigning a tag to the first message (see [0047]).
[Converting to a different protocol is taken to attach metadata to the converted requests.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6,9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (US Pat No. 2015/0317176) in view of Tanach (US PG PUB No. 2020/0380361).
 As per claim 1, a multiple function storage device (see Hussain FIG 2: 200), comprising: 
an enclosure (see e.g., Hussain [0021]);
[The system is taken to comprise at least an enclosure.] 
a storage device associated with the enclosure (see Hussain FIG 2: 102), including: 
[Associated with is taken to be sufficiently broad to encompass any relation with an enclosure of the system.] 
a connector to receive a first message using a first protocol originating at a host (see Hussain FIG 2: 111); 
a physical function (PF) and a virtual function (VF) exposed by the storage device via the connector (see Hussain [0020]); 
storage for data relating to the first message (see Hussain FIG 2: 122/120 and [0023]); and 
a controller to manage writing a write data to the storage and reading a read data from the storage (see Hussain FIG 2: 220/222); and 
an bridging device associated with the enclosure (see e.g., Hussain FIG 2: 202), including: 
[Associated with is taken to be sufficiently broad to encompass any relation with an enclosure of the system.]  
a write buffer to store the write data to be written to the storage device by the host (see Hussain FIG 2: 218 and [0024]); 
a read buffer to store the read data to be read from the storage device for the host (see Hussain FIG 2: 218 and [0024]); 
a bridge circuit to translate the second message using the second protocol into the first message using the first protocol (see Hussain [0028]); and a
 root port to identify the storage device and to transmit the first message to the VF, wherein the bridging device is configured to map the host to the VF (see Hussain [0029]).
However, Hussain does not expressly disclose but in the same field of endeavor Tanach discloses 
an embedded network interface controller (eNIC) to receive a second message using a second protocol from the host (see e.g., Tanach FIG 5: 510)
It would have been obvious before the effective filing date of the invention to implement an eNIC as taught by Tanach.
The suggestion/motivation for doing so would have been for the benefit of realized therefrom (see e.g., Tanach [0047], [0048]). Specifically, Tanach discloses among the benefits realized by implementing the eNIC include “further configured to support communication and acceleration of data transfer via the AIRF protocol discussed above.”  Tanach discloses the eNIC further facilitates “communication is performed over the network using a RDMA communication protocol. It should be noted that other communication protocols are applicable , such as , but not limited to , RDMA , ROCEV2 , TCP , Ethernet , and the like.”
Therefore it would have been obvious before the effective filing date of the invention to further implement an eNIC as taught by Tanach for the stated benefits (i.e., acceleration of data transfer, protocol support) realized therefrom to arrive a the invention as specified in the claims. 
As per claim 2, the multiple function storage device according to claim 1, 
wherein the storage device implements Single-Root Input/Output Virtualization (SR-IOV) (see [0020]: “SR-IOV”).
As per claim 3, the multiple function storage device according to claim 1, 
wherein: the storage device is configured to expose the PF, the VF, and a second VF; and the multiple function storage device is configured to support the host communicating with the storage device using the VF and a second host communicating with the storage device using the second VF (see Hussain [0029]).
As per claim 4, The multiple function storage device according to claim 1, 
wherein the storage device includes a Solid State Drive (SSD) (see Hussain [0006])
As per claim 5, the multiple function storage device according to claim 4, 
wherein: the storage device includes: a Non-Volatile Memory Express (NVMe) SSD (see Hussain [0006]); and 
a first NVMe controller associated with the PF (see Hussain [0029]) and a second NVMe controller associated with the VF (see e.g., Hussain FIG 5: 502 and [0029]);  
the first protocol includes an NVMe protocol; and the second protocol includes an NVMe Over Fabrics (NVMeoF) protocol (see Hussain [0028]: “iSCSI”).   
As per claim 6, the multiple function storage device according to claim 5,
 wherein: the host includes a hypervisor and a VM (see Hussain FIG 2: 110); and 
the storage device is configured to communicate with the hypervisor using the PF and to communicate with the VM using the VF (see Hussain [0005])
As per claim 9, the multiple function storage device according to claim 5, 
wherein the bridge circuit is configured to generate at least two first messages to send to storage device based at least in part on the second message (see Hussain [0031])
As per claim 10, the multiple function storage device according to claim 1, 
wherein the bridging device is operative to assign a tag to the second message (see [0047]).
[Converting to a different protocol is taken to attach metadata to the converted requests.]
Claim 7,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (US Pat No. 2015/0317176) in view of Tanach (US PG PUB No. 2020/0380361) as applied to claim 6 above and further in view of Goggin (US PG PUB No. 2012/0042034).
As per claim 7, the multiple function storage device according to claim 6, wherein the bridging device includes: 
a first NVMe submission/completion queue pair for the PF (see e.g., Hussain [0026]); and 
a second NVMe submission/completion queue pair for the VF (see e.g., Hussain [0026]); 
However, Hussain does not expressly disclose but in the same field of endeavor Goggin discloses 
a first NVMeoF submission/completion queue pair for the hypervisor (see Goggin FIG 3A: 314 and [0047]);
a second NVMeoF submission/completion queue pair for the VM (see Goggin FIG 3A: 384-1, 384-2 and [0047]);
It would have been obvious before the effective fling date of the invention to modify Hussain to further map the hypervisor to the PF and implement the appropriate protocol conversion to enable communication therefrom.
The suggestion/motivation for doing so would have been for the benefit of  enabling communication from the hypervisor kernel (see Goggin [0041]).
Therefore it would have been obvious before the effective fling date of the invention to further implement mapping as taught by Goggin for the benefit of enabling specific types of communications as disclosed by Goggin to arrive at the invention as specified in the claims. 
As per claim 8, the multiple function storage device according to claim 7, wherein: 
the bridging device further includes a third NVMe submission/completion queue pair for the VF (see Hussain [0047]); and 
wherein the bridging device is configured to use the second NVMe submission/completion queue pair and the third NVMe submission/completion queue pair to satisfy a Quality of Service (QoS) requirement for the VM  (see e.g., Goggin [0052]: “12/687999” and 8,291,135 COL 10 LINES 15-25).
Claim 13,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (US Pat No. 2015/0317176) in view of Goggin (US PG PUB No. 2012/0042034).
As per claim 13, the method according to claim 12, 
wherein: the host includes a hypervisor and a virtual machine (VM) (see Hussain [0005]); 
mapping the host to the VF exposed by the storage device includes: mapping the VM to the VF exposed by the storage device (see Hussain [0020]); and  
However, Hussain does not expressly disclose but in the same field of endeavor Goggin discloses 
mapping the hypervisor to a physical function (PF) exposed by the storage device (see Goggin FIG 3A: 314 and [0041]); and 
the method further comprises: receiving a fifth message from the hypervisor at the bridging device, the fifth message using the first protocol (see Goggin [0041]); 
generating a fourth message based at least in part on the fifth message, the fourth message using the second protocol; sending the fourth message from the bridging device to the PF exposed by the storage device (see e.g., Goggin [0040]).
It would have been obvious before the effective fling date of the invention to modify Hussain to further map the hypervisor to the PF and implement the appropriate protocol conversion to enable communication therefrom.
The suggestion/motivation for doing so would have been for the benefit of  enabling communication from the hypervisor kernel (see Goggin [0041]).
Therefore it would have been obvious before the effective fling date of the invention to further implement mapping as taught by Goggin for the benefit of enabling specific types of communications as disclosed by Goggin to arrive at the invention as specified in the claims. 
As per claim 17, the method according to claim 12, wherein: the bridging device includes: 
a first NVMe submission/completion queue pair for the VF (see e.g., Hussain [0026]); and 
a second NVMe submission/completion queue pair for the VF (see e.g., Hussain [0026]); and 
However, Hussain does not expressly disclose but in the same field of endeavor Goggin discloses 
an NVMeoF submission/completion queue pair for the VM (see Goggin FIG 3A: 384-1, 384-2 and [0047]);
the method further comprises using the first NVMe submission/completion queue pair for the VF and the second NVMe submission/completion queue pair for the VF to enforce a QoS requirement for the host (see e.g., Goggin [0052]: “12/687999” and 8,291,135 COL 10 LINES 15-25).
It would have been obvious before the effective fling date of the invention to modify Hussain to further map the hypervisor to the PF and implement the appropriate protocol conversion to enable communication therefrom.
The suggestion/motivation for doing so would have been for the benefit of  enabling communication from the hypervisor kernel (see Goggin [0041]).
Therefore it would have been obvious before the effective fling date of the invention to further implement mapping as taught by Goggin for the benefit of enabling specific types of communications as disclosed by Goggin to arrive at the invention as specified in the claims. 
RESPONSE TO ARGUMENTS
1st ARGUMENT: 
The Applicant argued that incorporation by reference does not appear to support a rejection based on the incorporating document: the actual reference being relied upon would need to be cited. The Examiner indicated that similar rejections had been issued before, but could not identify specific support from the M.P.E.P. to back such a rejection.

The Examiner points to MPEP 2163.07(b) Incorporation by Reference, which state: 
Instead of repeating some information contained in another document, an application may attempt to incorporate the content of another document or part thereof by reference to the document in the text of the specification. The information incorporated is as much a part of the application as filed as if the text was repeated in the application, and should be treated as part of the text of the application as filed.

2nd ARGUMENT: 
First, the Office Action appears to analogize the NVMe controller of Hussain to the recited bridging device (see Office Action dated April 14, 2022, page 2). The virtual functions of Hussain, which enable interaction by virtual machines with the namespaces, appear to be exposed by the NVMe controller (see, e.g., Hussain, { 20). But Figure 1 of Hussain shows that the NVMe controller (identified by the reference number 102) is potentially in a different machine (across a network) from the storage devices. For example, the NVMe controller (which interfaces with all the virtual machines) is shown on one side of network 132, whereas remote storage devices 122 are on the other side of the network. Therefore, the virtual functions being exposed are not virtual functions of the storage device as claimed, nor does Hussain teach sending the message from the bridging device to a virtual function exposed by the storage device. Therefore, Hussain does not appear to teach the features of the claim as recited.

The Examiner notes claim 11 does not specify a structure in the manner argued. The Examiner further notes Hussain discloses local and remote storage units (see [0027]). Disclosing remote storage units does not nullify local storage units. The argument ‘virtual functions being exposed are not virtual functions of the storage device’ is subjective because the claim does not specify what constitutes a virtual function of the storage device. The virtual function is taken as related to the storage device and therefore is a virtual function of the storage device. 
 	3rd ARGUMENT: 
Second, despite the Office Action’s assertion to the contrary, Hussain does not appear to teach a mapping from host to virtual function (so that when a request is received from a particular host, the request is sent to a particular virtual function on a particular storage device, or when a request is received from a particular virtual function on a particular storage device, the request is sent to a particular host).
The Office notes the claim does not specify the virtual function is on a storage device. 
4th ARGUMENT: 
First, Figure 2 does not appear to show virtual functions, nor does {| 32 mention virtual functions. The Applicant therefore does not believe that the citation teaches the features of the claims.

The Examiner further points to Paragraph [0020] which specifies the NVMe controller, element 102 in Figure 2, provides both physical functions and virtual functions. 
5th ARGUMENT: 
Further, as argued above with reference to claims 11 and 19, the virtual functions in Hussain appear to be within the NVMe controller, analogized to the bridging device. Therefore, the virtual functions in Hussain do not appear to be exposed by the storage device as recited in the claims.

The claims do not specify the structure of the storage device as argued. Paragraph [0027] further specify the plurality of non-volatile disk storage devise may be local. The term ‘local’ is taken to encompass a storage device as recited in the claims. 
6th ARGUMENT: 
Second, the Office Action appears to analogize the recited read buffer to the waiting buffer of Hussain. But Figure 2 of Hussain shows that data flows from the host into the waiting buffer, and then into the multi-core processor. If the data that arrives in the waiting buffer originates from the host, then Hussain does not appear to teach or suggest that the waiting buffer is used to buffer data in a read response received from the storage device.

The Examiner notes Paragraph [0024] states in part: ” The NVMe access engine 106 also puts the data read by the read operation to the data buffer 216 and
makes it available to the VM 110.” For the NVMe to put data in the data buffer 216 it must at some point acquire the data, the location where the data is kept so that the NVMe access engine may put the data is taken as a buffer to the extent required by the claim language. Paragraph [0047] further specifies “the data being
processed by the instructions of the VMs 110 is also transferred between the data buffer 216 of the memory 210 of the host 112 and the memory 208 of the NVMe processing engine 202.” Where the instructions of the VM 110 is taken to be inclusive of reads and writes.
7th ARGUMENT: 
According to the Office Action, “Converting to a different protocol is taken to attach metadata to the converted requests” (see Office Action dated April 14, 2022, page 4). If the Office Action is arguing that converting a message from one protocol to another may result in different metadata being attached to a request, the Applicant does not necessarily disagree. But the claims are interpreted in light of the specification (see M.P.E.P. § 2111 et seg.). According to the specification, “bridging device 430 may apply tag 815 to message 805, so that bridging device 430 may distinguish message 430 from messages sent by other remote hosts (or from other messages sent by VM 410-1)” (see specification, page 31, lines 16-18). Hussain does not appear to teach or suggest adding any information to a message during conversion from one protocol to another that would be used to distinguish messages from each other.

The claim does not further specify what is a tag is or what is meant by assigning. The claim is sufficiently broad to encompass any metadata that is used to manage the command. Paragraph [0047] further specifies associating status with the command which may further be taken as a tag as recited in the claims. 
8th ARGUMENT: 
First, the Office Action appears to analogize the NVMe controller of Hussain to the recited bridging device (see Office Action dated April 14, 2022, page 2). The virtual functions of Hussain, which enable interaction by virtual machines with the namespaces, appear to be exposed by the NVMe controller (see, e.g., Hussain, { 20). But Figure 1 of Hussain shows that the NVMe controller (identified by the reference number 102) is potentially in a different machine (across a network) from the storage devices. For example, the NVMe controller (which interfaces with all the virtual machines) is shown on one side of network 132, whereas remote storage devices 122 are on the other side of the network. Therefore, the virtual functions being exposed are not virtual functions of the storage device as claimed, nor does Hussain teach sending the message from the bridging device to a virtual function exposed by the storage device. Therefore, Hussain does not appear to teach or suggest the features of the claim as recited.

The Examiner notes claim 11 does not specify a structure in the manner argued. The Examiner further notes Hussain discloses local and remote storage units (see [0027]). Disclosing remote storage units does not nullify local storage units. The argument ‘virtual functions being exposed are not virtual functions of the storage device’ is subjective because the claim does not specify what constitutes a virtual function of the storage device. The virtual function is taken as related to the storage device and therefore is a virtual function of the storage device.
9th ARGUMENT: 	
Second, the Office Action appears to analogize both the write buffer and the read buffer to the waiting buffer of Hussain. It would appear improper to reject multiple distinct features of the claim based on a single teaching in Hussain.

The Examiner notes Hussain discloses the data being processed by the instructions of the VMs 110 is also transferred between the data buffer 216 of the memory 210 of the host 112 and the memory 208 of the NVMe processing engine
202. The memory satisfies the claimed read buffer and write buffer to the extent the memory provides storage for read data and write data to process individual read and write commands respectively.  
10th ARGUMENT: 
Third, despite the Office Action’s assertion to the contrary, Hussain does not appear to teach or suggest a root port. The term “root port” does not appear anywhere in Hussain. According to the specification, “NVMeoF-to-NVMe bridge 625 may act as a lightweight PCle root complex (through root port 630), to perform PCIe enumeration, initialization, and configuration of storage device 435 and its controller. Root port 630 may be used to host communications with storage device 435, supporting enumeration of storage device 435 via PCle” (see specification, page 26, lines 27-30). The specification appears to describe a particular functionality to the term “root port’, which does not appear to have any analog in Hussain (let alone within the NVMe controller of Hussain, analogized to the bridging device recited in the claim).

The Examiner maintains the Hussain discloses the subject matter to the extent Hussain discloses the functionality. Hussain discloses ‘the single root I/O virtualization (SR-IOV) functionality of the controller (see Hussain [0020]).’ If on the other hand Applicant is merely looking for the word ‘root port’ the Office notes ‘root port’ may be taken as “The PCI Express Root Port is a port on the root complex-- the portion of the motherboard that contains the host bridge (see NPL: “What is a PCI Express Root Port?).”
11th ARGUMENT:
Fourth, the Office Action points to Tanach as teaching an embedded NIC, and asserts that “[t]he suggestion/motivation for doing so would have been for the benefit of realized therefrom” (see Office Action dated April 14, 2022, page 6). The Applicant does not believe this rationale satisfies the requirements for an obviousness rejection. “When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in M.P.E.P. § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention (see M.P.E.P. § 2143; original emphasis removed, emphasis added). “Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.”” (see In re Van Os, 844 F.3d 1359, 1361, 121 U.S.P.Q.2d 1209, 1211 (Fed. Cir. 2017) (quoted in M.P.E.P. § 2143)). An assertion that the motivation is to obtain “benefits realized therefrom” does not appear to be a “clear articulation of the reasons why the claimed invention would have been obvious” (see M.P.E.P. § 2143), and therefore would appear to be an insufficient motivation to combine the references.

The Examiner further points to Paragraph [0047] and [0048] which specify the benefits realized from implementing the eNIC, specifically Specifically, Tanach discloses the eNIC “is further configured to support communication and acceleration of data transfer via the AIRF protocol discussed above. . In the configuration illustrated communication is performed over the network using a RDMA communication protocol. It should be noted that other communication protocols are applicable , such as , but not limited to , RDMA , ROCEV2 , TCP , Ethernet , and the like.” The Examiner maintains any one of the disclosed benefits to be sufficient motivation. 
CONCLUSION
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137